                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

Melodie Shuler; M.K.D.; M.T.S.D.,                  )           C/A No. 5:19-88-MGL-PJG
                                                   )
                                Plaintiffs,        )
                                                   )
v.                                                 )                     ORDER
                                                   )
State of South Carolina; Orangeburg County         )
Sheriff’s Department; Sheriff Leroy Ravenell;      )
Captain Antonia Turkvant; Chief Kenneth            )
Kinsey; Captain Lacrea Jenkins; Lieutenant         )
Coyler; Sergeant Allen Hunter; Orangeburg          )
County Sheriff’s Deputies; Franklin Ashley         )
Williams; Michael Lawrence; John Stuke;            )
Derek Howell; Andre Brisbon; Chris Powell;         )
Carelene Jenkins; Calvin Hall; Laquetta            )
Sumpter; Samuel Daily; Derrick Dash; Diane         )
Goodstein; Winnifa B. Clark; South Carolina        )
Law Enforcement Division; Officer Lawrence         )
Wiggins; North Charleston Police Department;       )
Chief Eddie Driggers; Sergeant Ronald Webb;        )
Officer Clarence Habersham; Justin Infinger;       )
Officer Justice Jenkins; South Carolina            )
Department of Social Services; Sylvia              )
Mitchum; Traci Alter Michele Blue; Gillum;         )
One Unknown Individual; Six Unknown DSS            )
Workers,                                           )
                                                   )
                        Defendants.                )
_____________________________________              )

         This is a civil action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.

REPRESENTATION OF MINORS:

        This case was filed by Melodie Shuler on behalf of herself and her minor children, M.K.D.
and M.T.S.D. However, Shuler is warned that the United States Court of Appeals for the Fourth
Circuit has held that non-attorney parents generally may not litigate the claims of their minor
children in federal court. Myers v. Loudoun Cty. Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005).


                                              Page 1 of 4
Shuler indicates in the Complaint that she is a lawyer, but she provides no indication that she is
licensed to practice law in this state or in this court. Accordingly, the court hereby grants thirty
(30) days for M.K.D. and M.T.S.D. to obtain counsel. Otherwise, M.K.D. and M.T.S.D.’s
claims may be dismissed.

TO PLAINTIFF MELODIE SHULER:

        Plaintiff must place the civil action number listed above (C/A No. 5:19-88-MGL-PJG) on
any document provided to the court pursuant to this order. Any future filings in this case must be
sent to the address below (901 Richland Street, Columbia, South Carolina 29201). All
documents requiring Plaintiffs’ signature shall be signed with Plaintiff’s full legal name written in
Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name” format used in the
Electronic Case Filing System. In all future filings with this court, Plaintiff is directed to use letter-
sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet of paper only
and not to write or type on both sides of any sheet of paper. Plaintiff is further instructed not to write
to the edge of the paper, but to maintain one inch margins on the top, bottom, and sides of each paper
submitted.

       Plaintiff is a pro se litigant. Therefore, Plaintiff’s attention is directed to the following
important notice:

        You are ordered to always keep the Clerk of Court advised in writing (901 Richland
        Street, Columbia, South Carolina 29201) if your address changes for any reason,
        so as to assure that orders or other matters that specify deadlines for you to meet will
        be received by you. If, as a result of your failure to comply with this order, you fail
        to meet a deadline set by this court, your case may be dismissed for violating this
        order. Therefore, if you have a change of address before this case is ended, you must
        comply with this order by immediately advising the Clerk of Court in writing of such
        change of address and providing the court with the docket number of all pending
        cases you have filed with this court. Your failure to do so will not be excused by the
        court.

TO THE CLERK OF COURT:

       The Clerk of Court shall mail a copy of this order to Plaintiff Melodie Shuler. If Shuler fails
to comply with the directive above within the period prescribed in this order, the Clerk of Court shall
forward the file to the assigned United States Magistrate Judge for a recommendation. See In Re:
Procedures in Civil Actions Filed by Non-Prisoner Pro Se Litigants, No. 3:07-mc-5015-JFA. If,
however, Shuler complies with the directive, the Clerk of Court should forward the file to the
assigned magistrate judge to determine if service of process should be authorized.




                                              Page 2 of 4
       The Office of the Clerk of Court shall not enter any change of address submitted by Plaintiffs
which directs that mail be sent to a person other than Plaintiffs unless that person is an attorney
admitted to practice before this court who has entered a formal appearance.

       IT IS SO ORDERED.

                                                      ____________________________________
                                                      Paige J. Gossett
                                                      UNITED STATES MAGISTRATE JUDGE
February 12, 2019
Columbia, South Carolina

            Plaintiff’s attention is directed to the important warning on the next page.




                                            Page 3 of 4
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case Filing
System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE
INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU
SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2, Fed. R. Civ. P., provides for privacy protection of electronic or paper filings made
with the court. Rule 5.2 applies to ALL documents submitted for filing, including pleadings,
exhibits to pleadings, discovery responses, and any other document submitted by any party or
nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should not put
certain types of an individual’s personal identifying information in documents submitted for filing
to any United States District Court. If it is necessary to file a document that already contains
personal identifying information, the personal identifying information should be “blacked out” or
redacted prior to submitting the document to the Clerk of Court for filing. A person filing any
document containing their own personal identifying information waives the protection of Rule 5.2(a)
by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer identification numbers. If an individual’s social
       security number or a taxpayer identification number must be included in a document, the filer
       may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned, the
       filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer
       may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d)(Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 4 of 4
